         Case 8:21-cv-01318-DKC Document 13 Filed 08/04/21 Page 1 of 9



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                                       :
STEVEN A. GOODLOE
                                       :

        v.                             :   Civil Action No. DKC 21-1318

                                       :
JAMES RIVER INSURANCE COMPANY
                                       :

                              MEMORANDUM OPINION

        Presently pending and ready for resolution in this diversity

insurance dispute is Plaintiff’s motion to remand.           The issues are

briefed and no hearing is deemed necessary.              Local Rule 105.6.

For the following reasons, the motion will be GRANTED.

        On May 27, 2021, James River Insurance Company (“James River”)

removed this action from the Circuit Court for Montgomery County

on the basis of diversity of citizenship.              (ECF No. 1). In the

Notice of Removal, it recited that it had not been formally served

with the summons and complaint but had received, informally via

email, copies of both on May 21, 2021, and that was the first

receipt.       On June 17, Plaintiff Steven A. Goodloe moved to remand

to the Circuit Court, asserting that removal was untimely because

James        River   had   been   served   via   the   Maryland   Insurance

Administration by certified mail on March 23, 2021.            (ECF No. 8).

Counsel also asserted that a copy of the complaint had been emailed

to Defendant’s claims examiner at her request also on March 23,
         Case 8:21-cv-01318-DKC Document 13 Filed 08/04/21 Page 2 of 9



2021.     James River opposes remand.        (ECF No. 11).      Although it

concedes that Plaintiff mailed the complaint and summons to the

MIA in early March, which was received in that office on March 23,

James River asserts that it never received the papers from the

MIA.      It knew about the possibility of suit and inquired of

Plaintiff’s counsel on March 22 about whether suit had been filed.

Plaintiff provided a copy of the complaint (but not the summons)

on March 23 via email.       Later, on May 21, Plaintiff emailed again

to Defendant, this time including both the complaint and the

summons.      James River contends that it has still not received

formal service.      As will be seen, James River is wrong.          Service

was effected via the statutory agent and, because it had actual

notice of the complaint, the time to remove began on March 23,

more than thirty days prior to removal.

        Pursuant to Md.Code Ins. § 4-107, an insurer applying for a

certificate     of   authority    “must   appoint   the   Commissioner    as

attorney for service of process issued against the insurer in the

State.”     The Maryland Rules provide that, when a corporation has

no resident agent, service may be made by serving anyone expressly

authorized to receive service of process. Md.Rule 2-124(d). These

provisions apply to out-of-state insurers.          See Thompson v. State

Farm Mut. Auto. Ins. Co., 196 Md.App. 235, 242 (2010).                   When
                                      2
      Case 8:21-cv-01318-DKC Document 13 Filed 08/04/21 Page 3 of 9



service is made on the statutory agent, the party has 60 days

within which to file an answer, rather than the normal 30 days.

Md.Rule 2-321.

     Pursuant to 28 U.S.C. § 1446, a defendant desiring to remove

any civil action must file a notice within “30 days after the

receipt by the defendant, through service or otherwise, of a copy

of the initial pleading . . .”     The burden is on the defendant to

prove timeliness, when challenged by a motion to remand, Lexington

Mkt., Inc. v. Desman Assocs., 598 F.Supp.2d 707, 709 (D.Md. 2009)),

and removal jurisdiction is strictly construed, meaning that if

federal jurisdiction is doubtful, remand is required.        Mulcahey v.

Columbia Organic Chems. Co., Inc., 29 F.3d 148, 151 (4th Cir. 1994).

     There are two aspects to the commencement of the thirty-day

removal period: receipt of a copy of the complaint and formal

service.   Both must occur before the time for removal commences.

As noted by the Fourth Circuit:

           The general rule, as established by the
           Supreme Court in Murphy Brothers, is that the
           time for counting the days for filing notice
           of removal under § 1446(b) starts when the
           defendant is formally served with the summons
           and complaint making the defendant an official
           party to the action and requiring the
           defendant to appear.    Murphy Bros., Inc. v.
           Michetti Pipe Stringing, Inc., 526 U.S. 344,
           347–48 (1999) (holding that defendant’s


                                   3
      Case 8:21-cv-01318-DKC Document 13 Filed 08/04/21 Page 4 of 9



          informal receipt of the complaint did not
          start the time for filing).

Elliott v. Am. States Ins. Co., 883 F.3d 384, 391–92 (4th Cir.

2018) (string citation omitted).       In a typical case, particularly

in Maryland, formal service encompasses providing a copy of the

complaint and the summons to a defendant, so the two aspects are

accomplished simultaneously.     When the only mechanism for advising

a defendant of the pendency of litigation is through a statutory

agent, it is now clear that service on the agent does not trigger

the removal period.   Rather, the defendant must have actual notice

(or receipt) of the complaint.      In Elliott, the court reaffirmed

what it had previously held in an unpublished opinion:

          In Gordon v. Hartford Fire Insurance Company,
          as here, the defendant filed notice of removal
          within 30 days of actually receiving the
          complaint, but not within 30 days of service
          on its statutory agent for service of process.
          105 Fed.Appx. 476, 480 (4th Cir. 2004).
          Rejecting the plaintiff’s contention that the
          case should have been remanded for untimely
          filing for notice of removal, we stated that
          “the overwhelming majority of district courts
          to consider the question have held that
          ‘[w]hen service is effected on a statutory
          agent, rather than on an agent appointed by
          the defendant, the time to remove the action
          to federal court does not start to run until
          the defendant actually has received a copy of
          the complaint.’”    Id. (quoting Lilly v. CSX
          Transp.,   Inc.,   186   F.Supp.2d  672,   673
          (S.D.W.Va. 2002)) (citations omitted). In so
          doing, we recognized a statutory agent
                                   4
      Case 8:21-cv-01318-DKC Document 13 Filed 08/04/21 Page 5 of 9



          exception to the Murphy Rule and held that
          when a statutory agent is served, the time to
          remove the case runs from the defendant’s
          actual receipt of the complaint. See id. at
          480–81. Indeed, as we noted in Gordon, the
          vast majority of district courts to have
          considered   this   issue  agree   with   this
          approach.    Id. at 480; see also Tucci v.
          Hartford Fin. Servs. Grp., Inc., 600 F.Supp.2d
          630, 632 n.3, 632–33 (D.N.J. 2009) (collecting
          cases and stating that it is the “well-
          established rule that the removal period
          begins not with service on a statutory agent,
          but with receipt by defendants or their true
          agent”); 14C Charles Alan Wright, et al.,
          Federal Practice and Procedure § 3731 (4th ed.
          Apr. 2017) (“At one time it was not clear
          whether service on a statutory agent . . . was
          sufficient to commence the time period for
          removal . . . . Realistically speaking, of
          course, statutory agents are not true agents
          but merely are a medium for transmitting the
          relevant papers. Accordingly, it now appears
          to be settled law that the time for removal
          begins to run only when the defendant or
          someone who is the defendant’s agent-in-fact
          receives the notice via service, as prescribed
          in the Murphy Brothers case.”).

Elliott, 883 F.3d at 392.     It explained:

          Serving a statutory agent does not guarantee
          that the defendant is provided with actual
          notice of the complaint or adequate time to
          decide whether to remove a case. To hold that
          the filing period commences when the statutory
          agent is served, therefore, would allow for
          the filing deadline to pass before the
          defendant actually receives a copy of the
          complaint—the    exact   situation    Congress
          previously sought to avoid when it amended
          § 1446(b) to its current state.     See Tucci,
          600 F.Supp.2d at 634 (“To find to the contrary
                                   5
      Case 8:21-cv-01318-DKC Document 13 Filed 08/04/21 Page 6 of 9



          would contravene Congress’ intent to ensure
          that defendants know that they are the subject
          of a suit and as well as the basis for the
          suit before the removal period begins.”
          (citing Murphy Bros., 526 U.S. at 351–52, 119
          S.Ct. 1322) (emphasis in original)); Lilly,
          186 F.Supp.2d at 674 (“If the removal period
          began running upon receipt of the complaint by
          the statutory agent, the privilege of a
          defendant to remove could be easily curtailed
          or abrogated completely.” (internal quotation
          marks omitted)).        We agree that “the
          defendant’s right to a federal forum should
          not depend upon the rapidity and accuracy with
          which   the   statutory   agent  informs   its
          principal of the commencement of litigation
          against it.”     Medina [v. Wal-Mart Stores,
          Inc.], 945 F.Supp. [519,] 521 [(1996)]; see
          also Elliott v. Wal–Mart Inc., No. 97-3526,
          1998 WL 385911, at *2 (6th Cir. July 2, 1998)
          (unpublished) (declining to reverse a default
          judgment motion when defendant did not receive
          a copy of the complaint that was served on its
          statutory agent and then misfiled by Wal–
          Mart’s switchboard operator because “[i]t was
          Wal–Mart’s own choice to rely on its
          switchboard operator to sort and file incoming
          legal documents”); Youren v. State Farm Mut.
          Auto. Ins. Co., No. 2:14-CV-00117-JAD, 2014 WL
          2772105, at *2 (D.Nev. June 18, 2014)
          (“Conditioning a defendant's removal right on
          the actions of an agent who the defendant did
          not choose would place the defendant at the
          mercy of the diligence of the agent and the
          postal service.”).

Id., at 393–94.   Thus, the time for removal was not triggered when

the Insurance Commissioner received the complaint and summons.

But, on the same day, James River did receive a copy of the

complaint via email.    The complaint indicated in the caption that
                                   6
        Case 8:21-cv-01318-DKC Document 13 Filed 08/04/21 Page 7 of 9



service was to be made via the Maryland Insurance Administration

by service on the Commissioner.           The email, however, did not

contain a copy of the summons.       The second email, sent on May 21,

contained the summons, the verification of receipt by the MIA, as

well as the complaint.       James River claims that it has still not

received the copy of the complaint and summons from the Insurance

Commissioner.     Accordingly, James River argues that its time to

remove has not even begun because formal service of both the

complaint and the summons are required.

       In Mullins v. Visiture, LLC, No. 5:19-cv-00052, 2019 WL

5445299 (W.D.Va. Oct. 23, 2019), the court faced the precise

factual scenario presented in this case: service on a statutory

agent (and mailing to but no receipt by the defendant) and receipt

by the defendant via email of the complaint.           The court observed

that two things must occur to start the removal clock: actual

receipt of a copy of the complaint and formal service under state

law.   It found that the defendant’s “receipt of the complaint via

email combined with formal service on the [statutory agent] was

sufficient to start the removal clock.”             Id., at *2.         Under

Virginia law, service on a defendant is effective when service is

made on the statutory agent.        Here, likewise, by March 23, James

River had an actual copy of the complaint and service had been
                                     7
        Case 8:21-cv-01318-DKC Document 13 Filed 08/04/21 Page 8 of 9



made on the statutory agent.          James River has not shown that

service under Maryland law was not effective upon service on the

MIA.    By March 23, James River was on notice and had more than

enough time to decide whether to exercise its right to remove.

Another case, PurAyr, LLC v. Phocatox Technologies, LLC, 263

F.Supp.3d 632 (W.D.Va. 2016), similarly found that formal service

on a statutory agent coupled with actual notice of the complaint

triggers the removal period.

       James River seems to believe that it must also have received

a copy of the summons, but that is not correct.               The critical

factors under Murphy Brothers, 526 U.S. at 347, are (1) notice of

the action, and (2) being brought under a court’s authority by

formal process.     Thus, the thirty-day limit on removal begins to

run “only upon service of a summons or other authority-asserting

measure stating the time within which the party served must appear

and defend.”    As noted in Elliott, 883 F.3d at 391, “the time for

counting the days for filing notice of removal under § 1446(b)

starts when the defendant is formally served with the summons and

complaint making the defendant an official party to the action and

requiring the defendant to appear.”

       Service on the Commissioner, effected on March 23, was all

that was required to constitute formal service, making James River
                                     8
      Case 8:21-cv-01318-DKC Document 13 Filed 08/04/21 Page 9 of 9



an official party, and, most importantly, setting the time for

answer.   James River was on notice of this action that same day

such that it had plenty of time to decide whether to exercise its

option to remove it to this court.     It waited at its own risk based

on the erroneous assumption that it could wait for receipt via the

MIA of the complaint and summons.       Removal was untimely, and the

action will be remanded.




                                                 /s/
                                       DEBORAH K. CHASANOW
                                       United States District Judge




                                   9
